       Case 1:19-po-00016-SAB Document 27 Filed 10/30/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROGER BROWN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-po-00016-SAB
12                   Plaintiff,                    STIPULATION TO TEMPORARILY
                                                   POSTPONE IN-PATIENT TREATMENT;
13           vs.                                   AND ORDER
14   ROGER BROWN,
                                                   DATE: November 19, 2020
15                   Defendant.                    TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between parties, through their respective counsel,
18   Special Assistant United States Attorney William Taylor, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant Roger Brown, that this Court modify the
20   conditions of Roger Brown’s probation by temporarily postponing his admittance to an in-patient
21   substance abuse treatment program until Mr. Brown’s next status hearing, currently set for
22   November 19, 2020. On that date, counsel anticipates presenting the Court with a detailed proposal
23   for Mr. Brown to satisfy the terms of his probation with outpatient substance abuse treatment.
24          The parties stipulate as follows:
25          1.      On January 16, 2020, this Court sentenced Roger Brown to a term of
26   unsupervised probation, set to expire on January 15, 2021. ECF No. 12. As a condition of
27   probation, the Court ordered Mr. Brown to “participate, attend, and complete an inpatient drug
28   treatment program.” Id. The Court ordered Mr. Brown to begin treatment by March 30, 2020.
          Case 1:19-po-00016-SAB Document 27 Filed 10/30/20 Page 2 of 4


 1   Id.
 2             2.      Since Mr. Brown was sentenced, the coronavirus outbreak has become a global
 3   pandemic.1 COVID-19 is an illness caused by a new coronavirus that has spread throughout the
 4   world.2
 5             3.      Symptoms of COVID-19 can be “severe in older individuals or those with certain
 6   medical conditions, including persons with asthma, lung disease, heart diseases, diabetes, chronic
 7   kidney disease, liver disease or those who are immunocompromised.3 4 Besides death, COVID-
 8   19 can cause serious, potentially permanent, damage to lung tissue, and can require extensive use
 9   of a ventilator.5
10             4.      According to the Centers for Disease Control and Prevention (“CDC”),
11   “[l]imiting face-to-face contact with others is the best way to reduce the spread” of COVID-19.6
12   This “social distancing” is especially important for people who are at a higher risk of getting
13   very sick.7
14
15   1
      World Health Organization Director General declares COVID-19 outbreak a pandemic, WORLD HEALTH
     ORGANIZATION, <https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
16   briefing-on-covid-19---11-march-2020> (last accessed on October 29, 2020)
17   2
       What you should know about COVID-19 to protect yourself and others, CENTER FOR DISEASE CONTROL
     AND PREVENTION, <https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf> (last
18   accessed on October 29, 2020)

19   3
      People Who Are at Higher Risk of Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,
     <https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html> (last accessed
20   October 29, 2020).

21   4
         Id.

22   5
      Healy, Melissa. Coronavirus infection may cause lasting damage throughout the body, doctors fear. LA Times,
     (April 10, 2020) < https://www.latimes.com/science/story/2020-04-10/coronavirus-infection-can-do-lasting-
23   damage-to-the-heart-liver> (last accessed on October 29, 2020)

24   6
      Social Distancing, Quarantine, and Isolation, CENTERS FOR DISEASE CONTROL AND PREVENTION,
     <https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html> (last accessed October
25   29, 2020)
     7
26     How to Protect Yourself & Others, Centers for Disease Control and Prevention, CENTERS FOR DISEASE
     CONTROL AND PREVENTION, <https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html>
27   (recommending maintaining at least six feet of distance from other persons at all times and noting that “keeping
     distance from others is especially important for people who are at higher risk of getting very sick”).
28
     Brown, Roger [1:19-po-00016-SAB]
     Stipulation to Modify Probation
                                                              2
       Case 1:19-po-00016-SAB Document 27 Filed 10/30/20 Page 3 of 4


 1          5.      Mr. Brown is 65-year-old man with a history of health concerns that make him
 2   particularly vulnerable to COVID-19.
 3          6.      Given the state of the pandemic, the forecasted increase in COVID spread, and
 4   Mr. Brown’s personal health concerns, the parties anticipate asking the Court to consider
 5   permitting Mr. Brown to satisfy his conditions of probation with out-patient substance abuse
 6   treatment at a program that counsel has identified.
 7          7.      Given the aforementioned factors and concerns, the parties stipulate and request,
 8   pursuant to 18 U.S.C. § 3563(c) and Federal Rule of Criminal Procedure 32.1(c), that the Court
 9   modify the Defendant’s conditions of probation, to temporarily postpone admittance to an in-
10   patient substance abuse treatment program until Mr. Brown’s next status hearing, currently set
11   for November 19, 2020. On that date, counsel anticipates presenting the Court with a detailed
12   proposal for Mr. Brown to satisfy the terms of his probation with participation in an established
13   outpatient substance abuse treatment program.
14
15                                                Respectfully submitted,
16
                                                  HEATHER E. WILLIAMS
17                                                Federal Defender
18   Date: October 29, 2020                       /s/ Matthew Lemke
                                                  MATTHEW LEMKE
19
                                                  Assistant Federal Defender
20                                                Attorney for Defendant
                                                  ROGER BROWN
21
22                                                MCGREGOR SCOTT
23                                                United States Attorney

24   Date: October 29, 2020                       /s/ William Taylor
                                                  WILLIAM TAYLOR
25                                                Special Assistant United States Attorney
26
27

28
     Brown, Roger [1:19-po-00016-SAB]
     Stipulation to Modify Probation
                                                      3
       Case 1:19-po-00016-SAB Document 27 Filed 10/30/20 Page 4 of 4


 1                                              ORDER
 2            IT IS SO ORDERED. For the reasons set forth above, the Court GRANTS the parties’
 3   request to modify the terms of Roger Brown’s probation until the matter can be further addressed
 4   on November 19, 2020.
 5
 6   IT IS SO ORDERED.
 7
     Dated:     October 30, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Brown, Roger [1:19-po-00016-SAB]
     Stipulation to Modify Probation
                                                    4
